United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
E.S., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
North Metro, GA, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1035
Issued: December 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 9, 2009 appellant filed a timely appeal from the February 6, 2009 Office of
Workers’ Compensation Programs’ decision, which affirmed the Office’s July 8, 2008 schedule
award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
schedule award determination.
ISSUE
The issue is whether appellant has established that she sustained more than one percent
permanent impairment of her left upper extremity, for which she received a schedule award.
FACTUAL HISTORY
On July 19, 2007 appellant, then a 44-year-old part-time flexible city carrier, filed a
traumatic injury claim alleging that, on June 13, 2007, she reached to lift a mail tub and her left
arm twisted and caused a pain in her left elbow while in the performance of duty. She did not
immediately stop work. The Office accepted appellant’s claim for left lateral epicondylitis.
Appellant stopped work on September 14, 2007.
On January 3, 2008 she underwent
debridement of the common extensor with repair of the common extensor. On February 25,

2008 appellant was released to work for four hours per day with restriction of no lifting with left
arm. She returned to full duty on April 7, 2008, and was given restrictions on May 2, 2008
comprised of no lifting/pushing/pulling over 20 pounds.1
In a report dated June 4, 2008, Dr. Alonzo T. Sexton, a Board-certified orthopedic
surgeon and treating physician indicated that the work that appellant was performing at the
employing establishment was too strenuous for her elbow. He indicated that appellant reached
maximum medical improvement for the left elbow.
In a report dated June 13, 2008, Dr. Joseph M. Savitz, Board-certified in physical
medicine and rehabilitation, to whom appellant was referred by Dr. Sexton, advised that
appellant was referred to him by Dr. Sexton for an impairment evaluation. He noted appellant’s
history which included a debridement of the common extensor with repair of the common
extensor of the left arm on January 3, 2008. Dr. Savitz indicated that appellant continued to have
pain in the elbow and was being referred to the pain clinic. He noted that appellant had reached
maximum medical improvement and was independent in all activities of daily living. Dr. Savitz
also noted that appellant denied having any numbness or tingling and exhibited self-limiting
behavior during her functional capacity evaluation. He examined appellant and determined that
her surgical sites were healed with no evidence of edema or infection. Dr. Savitz indicated that
her motor strength was normal and her sensory strength was normal. Regarding range of motion,
he determined that appellant had elbow flexion of 140 degrees for one percent impairment,
elbow extension of -5 degrees for one percent impairment, and full supination and pronation.
Dr. Savitz referred to Figure 16-342 and advised that appellant had one percent impairment of the
left upper extremity or one percent whole person impairment.
In a report dated June 30, 2008, the Office medical adviser applied the findings of
Dr. Savitz to the fifth edition of the A.M.A., Guides and determined that appellant had one
percent impairment of her left arm. In his report, the Office medical adviser noted that appellant
had full range of motion of the left elbow with the exception of extension. He advised that the
finding of one percent permanent impairment of the left upper extremity was correct. The Office
medical adviser noted that June 13, 2008 was the date of maximum medical improvement.
Accordingly, on July 8, 2008 the Office granted appellant a schedule award for a one
percent impairment of the right upper extremity. The award covered a period of 3.12 weeks
from June 13 to July 4, 2008.
On July 14, 2008 appellant’s representative requested a telephonic hearing, which was
held on November 13, 2008. Appellant submitted additional medical reports regarding her status
and work restrictions but she did not submit further medical evidence addressing permanent
impairment of her left arm.

1

On October 30, 2008 appellant filed a notice of traumatic injury alleging that, on October 23, 2008, she was
lifting a mail tray when she felt pain run from her right hand to her right elbow. On January 9, 2009 the Office
accepted the claim for right lateral epicondylitis.
2

A.M.A., Guides 472.

2

By decision dated February 6, 2009, the Office hearing representative affirmed the
Office’s July 8, 2008 decision.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act3 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions,
and organs of the body.4 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice for all claimants under the law, good administrative practice requires the use of
uniform standards applicable to all claimants.5 The Act’s implementing regulations have
adopted the A.M.A., Guides as the appropriate standard for evaluating schedule award losses.6
The standards for evaluating the percentage of impairment of extremities under the
A.M.A., Guides are based primarily on loss of range of motion. In determining the extent of loss
of motion, the specific functional impairments, such as loss of flexion or extension, should be
itemized and stated in terms of percentage loss of use of the member in accordance with the
tables in the A.M.A., Guides.7 However, all factors that prevent a limb from functioning
normally should be considered, together with the loss of motion, in evaluating the degree of
permanent impairment.
ANALYSIS
The Office accepted appellant’s claim for left lateral epicondylitis and authorized
debridement and repair of the common extensor.
Appellant provided a June 13, 2008 report from Dr. Savitz in support of her claim for a
schedule award which found that appellant had one percent impairment of the left arm. In a
June 30, 2008 report, the Office medical adviser concurred with Dr. Savitz and his findings.
Regarding range of motion, the physicians correctly determined that elbow flexion of 140
degrees was equal to no impairment and elbow extension of -5 degrees yielded one percent
impairment. Dr. Savitz reported that appellant had full supination and pronation. He and the
Office medical adviser referred to Figure 16-348 which provides for one percent arm impairment
for appellant’s finding on elbow extension. Although Dr. Savitz also advised that this would
translate to a whole person impairment of one percent, the Board notes that schedule awards are

3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8107.

5

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

6

20 C.F.R. § 10.404.

7

See William F. Simmons, 31 ECAB 1448 (1980); Richard A. Ehrlich, 20 ECAB 246, 249 (1969) and cases cited
therein.
8

A.M.A., Guides 472.

3

not granted for whole person impairment.9 The Office medical adviser determined that June 13,
2008 was the date of maximum medical improvement.
The Board finds that Dr. Savitz and the Office medical adviser properly utilized the
A.M.A., Guides and provided rationale for a one percent impairment of the left upper extremity.
The Board finds that the opinions of Dr. Savitz and the Office medical adviser represent the
weight of the medical evidence of record and support that appellant has no more than a one
percent impairment of the left upper extremity. Although appellant continued to submit medical
evidence after the Office issued her schedule award, this evidence did not purport to rate left arm
impairment under the A.M.A., Guides. Consequently, there is no medical evidence supporting
any greater left arm impairment than that for which appellant received a schedule award.
On appeal, appellant requested authorization to see a neurologist. The Board notes that
the Office has not rendered a decision related to this request. The only issue before the Board is
the schedule award determination of February 6, 2009. The Board’s review of the case is limited
to the evidence of record which was before the Office at the time of its final decision.10
CONCLUSION
The Board finds that appellant has not established that she sustained more than one
percent permanent impairment of her left upper extremity.

9

See Terry E. Mills, 47 ECAB 309 (1996); James E. Mills, 43 ECAB 215 (1991).

10

See 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 6, 2009 is affirmed.
Issued: December 7, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

